841 F.2d 572
Daniel MELANCON, et al., Plaintiffs,v.AMOCO PRODUCTIONS COMPANY, etc., Defendant-Appellant,v.BERAUD ENTERPRISES, INC., Third Party Defendant-Appellee.
No. 86-4491.
United States Court of Appeals,Fifth Circuit.
March 22, 1988.

John O. Charrier, Jr., New Orleans, La., for defendant-appellant.
Richard A. Chopin, Thomas M. Richard, Metairie, La., for third-party defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana;  John M. Duhe, Judge.
Before REAVLEY, WILLIAMS, and HIGGINBOTHAM, Circuit Judges.
ON PETITION FOR REHEARING
(Opinion Jan. 6, 1988, 5th Cir.1988, 834 F.2d 1238)
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby GRANTED for the sole purpose of amending the last paragraph before the VI Conclusion on page 1184 of the slip opinion [834 F.2d 1248] Amoco is not entitled to the costs incurred in establishing its indemnity claim against Beraud.  "[T]he indemnitee may not recover those costs and expenses incurred simply establishing the indemnitees [sic] right to indemnification from the indemnitors."   State v. Laconco, Inc., 430 So.2d 1376, 1385 (La.App. 1 Cir.1983);  see also Dow Chemical Co. v. M/V ROBERTA TABOR, 815 F.2d 1037, 1046 (5th Cir.1987).  The last sentence of Section V opinion will now read:


2
We remand to the district court for determination of Amoco's expenses in defending against the Melancon suit.


3
In all other respects the motion for rehearing is DENIED.